Citation Nr: 0321394	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1972 to February 
1975.  He died on February [redacted]
, 1999.  The appellant in this 
matter is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, that, in pertinent part, denied 
the above claim.

In March 2000, the claims folder was transferred to the RO 
located in San Diego, California, as the appellant had 
changed her place of domicile.

The appellant was scheduled to appear at a personal hearing 
before a Veterans Law Judge traveling to the RO in July 2002, 
but she requested that the hearing be rescheduled.  She was, 
thereafter, scheduled to appear at a personal hearing before 
a Veterans Law Judge traveling to the RO in July 2003, but 
she failed to appear as scheduled.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

However, there is no indication that the RO provided the 
appellant with notice of the enactment of the VCAA in this 
case, of what information and evidence was needed to 
substantiate and complete the claim, and of what part of that 
evidence was to be provided by the appellant and what part VA 
will attempt to obtain for the appellant.  Accordingly, the 
RO has not fully complied with VA's duties to notify and 
assist.  On remand the RO should notify the appellant of the 
evidence and information necessary to substantiate her claim 
and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.

The claims folder includes a copy of the veteran's death 
certificate dated in April 1999.  The certificate indicates 
that an autopsy had been performed.  However, a copy of the 
autopsy report has not been associated with the veteran's 
claims folder. The autopsy report should be obtained prior to 
a final determination of the appellant's claim.  An 
appropriate medical opinion should also be obtained on 
remand.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the appellant appropriate 
notice under the VCAA.  Such notice 
should specifically apprise her of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Make arrangements to obtain a copy of 
the veteran's autopsy report.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that an appropriate specialist review the 
medical records in the claims file and 
render an opinion on the following 
matters:

(a)  An opinion as to the etiology of the 
veteran's septic arthritis of the right 
knee.  Is it at least as likely as not 
that the veteran's septic arthritis of 
the right knee was either caused by or 
aggravated by his service-connected right 
medial meniscal tear?  

(b)  If so, what is the likelihood that 
septic arthritis of the right knee 
resulted in the veteran's fatal 
pneumococcal meningitis and/or 
pneumococcal pneumonitis?  Is it at least 
as likely as not that the veteran's 
septic arthritis of the right knee was a 
principal or contributory cause of his 
death?  In other words, was it singly or 
jointly with some other condition the 
immediate or underlying cause of death or 
etiologically related thereto?  Did it 
contribute substantially or materially, 
combine to cause death, or aid or lend 
assistance to the production of death?  
It is not sufficient to show that it 
casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.

(c)  Is it at least as likely as not that 
the veteran's service-connected right 
medial meniscal tear was a principal or 
contributory cause of his death?  In 
other words, was it singly or jointly 
with some other condition the immediate 
or underlying cause of death or 
etiologically related thereto?  Did it 
contribute substantially or materially, 
combine to cause death, or aid or lend 
assistance to the production of death?  
Again, it is not sufficient to show that 
it casually shared in producing death, 
but rather it must be shown that there 
was a causal connection.

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Ensure that all 
notification and development action 
required by the VCAA is completed.  

5.  Readjudicate the appellant's claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance 
of the Supplemental Statement of the Case 
(SSOC) issued in July 1999. 

6.  If the decision with respect to the 
claim remains adverse to the appellant, 
she and her representative should be 
furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  The SSOC must include 
citation to 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159 (2002).

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




